 166DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal Union No. 721,Laborers'International Unionof North America, AFL-CIOandH.H. Haw-kins&Sons Company and United Brotherhoodof Carpenters and Joinersof America, AFL-CIO, Local 424J. F. White ContractingCompanyandUnited Broth-erhood of Carpenters and Joiners of America,AFL-CIO, Local 624FreemanConcreteConstructionCo.andUnitedBrotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 424. Cases 1-CD-812, 1-CD-813, and 1-CD-815May 23, 1989DECISION AND ORDER DENYINGMOTIONSBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSUpon the charges filed on August 11, 14, and 28,1987,1 by three Employers,2 and duly served onLaborers Local 721 (the Respondent), the GeneralCounsel of the National Labor Relations Boardissued an order consolidating cases, and consolidat-ed complaint3 on July 1, 1988, against the Re-spondent alleging that it had violated Section8(b)(4)(i) and (ii)(D) of the National Labor Rela-tions Act.The consolidated complaint alleges that the Re-spondent has demanded that the Employers Haw-kins,White, and Freeman assign the work of strip-pingconcrete foundation forms (the disputedwork) at Hawkins' Pembroke site,4 White's Brock-ton site,5 and Freeman's Duxbury site6 to employ-ees who are members of or represented by the Re-spondent rather than to employees who are mem-bers of or represented by Carpenters Local 4247 orCarpenters Local 624.8 The consolidated complaintalso alleges that in furtherance and support of itsdemands, on August 7, and continuing until August19, the Respondent engaged in a strike againstHawkins and picketed at the Pembroke site withpicket signs stating: "Local 721, Laborers-onstrike" and that on July 1, and continuing to mid-July, and commencingagainon August 10 andcontinuing to August 17, the Respondent engaged'All dates are in 1987 unless otherwise indicated2H H Hawkins & Sons Company (Hawkins), J F White ContractingCompany (White), and Freeman Concrete Construction Co (Freeman)"On November 2, 1988, the consolidated complaint was amended tocorrect certain references in pars 11(a) through (g)4 The Arnold Hall Conference Center jobsite, Pembroke, Massachu-settsThis demand was made since July'The construction site at Plain Street, Brockton, Massachusetts Thisdemand was made since early summer6 The Holy Family Parish Complex jobsite in Duxbury, MassachusettsThis demand was made since August7At Hawkins' Pembroke site and Freeman's Duxbury site9At White's Brockton sitein a strike against White and picketed the Brocktonsitewith picket signs stating. "Local 721 Labor-ers-on strike." The consolidated complaint furtheralleges that in furtherance and support of its de-mands, the Respondent, on August, 13, actingthrough its business manager, Louis P,alavanchi,threatenedWhite with the "power" of the Re-spondent at the Brockton site; on August 17, actingthrough Palavanchi, threatened Freeman with pick-eting at the Duxbury site, commencing on August18,and continuing to August 25, engaged in astrike against Freeman and picketed the Duxburysitewith picket signs stating. "Local 721, Labor-ers-on strike"; and on August 21, acting throughPalavanchi, threatened Freeman and the generalcontractor,Berry,with a work stoppage at theDuxbury site. The consolidated complaint also al-leges that since September 14, and continuing todate, the Respondent has been pursuing arbitrationclaimswithWhite seeking assignment of the dis-puted work at the Brockton site, to employees whoare members of or represented by the Respondentand/or seeking damages for White's failure to makesuch an assignment.Finally, the consolidated complaint alleges thatsince June 13, 1988, the Respondent has failed andrefused to comply with the Board's May 31, 1988Decision and Determination of Dispute,9 whichawarded the disputed work to employees repre-sented by Carpenters Locals 424 and 624, since theRespondent has not notified the Regional Directorthat it will refrain from forcing Hawkins,White,and Freeman to assign the disputed work to em-ployees represented by the Respondent, in violationof Section 8(b)(4)(D) and has instead informed theBoard that it will not comply with the Determina-tion of Dispute. By letter dated June 13, 1988, theRespondent informed the Board that it is unable tocomply with the broad remedial orders containedin the Board's Decision and Determination of Dis-pute.On July 8, 1988, the Respondent filed an answer,admitting in part and denying in part, the allega-tions in the consolidated complaint, and denyingthe commission of any unfair labor practices. TheRespondent also moved to strike the GeneralCounsel's allegations that it failed and refused tocomply with the Board's Order, asserting that thesecharges are frivolous and were made in badfaith. 109 Laborers Local 721 (Hawkins &Sons), 288 NLRB 1246In that casethe Board found that, in each case, reasonable cause existed to believethat Sec 8(b)(4)(D) of the Act had been violated No credibility issuesnor affirmative defenses were raisedis This motion is denied as lacking in meritWhile the Respondentdenies that the object of its actions was unlawful, it is clear that the Re-spondent does not assert that it has complied with the Board Order294 NLRB No. 14 LABORERSLOCAL721 (HAWKINS&SONS)167On December 21, 1988, the General CounselfiledaMotion for Summary Judgment and toTransfer to the Board for Decision with exhibits at-tached. The General Counsel asserts that summaryjudgment should be granted because there are nogenuine issues of material fact in this proceedingconcerning the facts found by the Board in the10(k) proceeding and such facts form the basis fordetermining that Section 8(b)(4)(D) has been violat-ed. In this regard, the General Counsel asserts thatLongshoremen ILWU Local 6 (Golden Grain),289NLRB 1 (1988), is distinguishable because there theGeneral Counsel's Motion for Summary Judgmentdid not appear to contain supporting materials,whereas the General Counsel's motion here is sup-ported by the attachment of the 10(k) transcriptand exhibits as well as other relevant materials. OnDecember 23, 1988, the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. The Respondent filed a Memorandum inOpposition to the General Counsel's Motion forSummary Judgment, asserting that the GeneralCounsel's exclusive reliance on the record, and onthe Decision and Determination of Dispute in theparties' 10(k) hearing fails to meet the applicablestandards for granting summary judgment. i iWe find, contrary to the General Counsel's con-tentions, that the pleadings and submissions of theparties raise genuine issues of material fact that canbest be resolved by a hearing before an administra-tive law judge. In its answer to the amended con-solidated complaint, the Respondent denied, interalia, thatHawkins,White, and Freeman each as-signed the disputed work at their respective job-sites to employees who are members of or repre-sented by Carpenters Local 424, or CarpentersLocal 624, rather than to employees who are mem-bers of or represented by the Respondent; that theRespondent demanded that the disputed work bereassigned exclusively to Laborers-represented em-ployees rather than to Carpenters-represented em-ployees; that in furtherance of its demands for as-signment of the disputed work, the Respondent en-gaged in strikes against Hawkins, White, and Free-man, and picketed at their respective jobsites withsigns stating "Local 721, Laborers on strike"; thatthe Respondent, acting through its business manag-er,Louis Palavanchi, threatenedWhite with the"power" of the Respondent, threatened Freeman11The Respondent also asserts that the Regional Director improperlyconsolidated the complaints of Hawkins, White, and Freeman on the mis-taken premise that the three cases involved the same claim for the disput-ed work, and that thereare issuesof material fact in dispute concerningcertain allegations of the consolidated complaintwith picketing, and threatened Freeman and itsgeneral contractor, Berry, with a work stoppage;that the Respondent sought the assignment of thework through the continued pursuance of arbitra-tion claims againstWhite; and that an object of itsconduct was to force Hawkins, White, and Free-man to assign the work in dispute to employees itrepresents.InLongshoremen IL WU Local 6 (Golden Grain),supra, we held that summary judgment is appropri-ate only where there are no genuine issues of mate-rial fact, or where the parties have stipulated therecord of the 10(k) hearing, as a basis for theBoard's determination of the unfair labor practice.Under Section 10(k) the Board is required only tofind that reasonable cause exists to believe that an8(b)(4)(D) violation has occurred, however, in an8(b)(4)(D) proceeding the Board is required to findby a preponderance of the evidence that the Unionhas violated Section 8(b)(4)(D). When the 10(k) de-termination does not end a work dispute, the pro-ceeding becomes adjudicatory following the issu-ance of an unfair labor practice complaint. In an8(b)(4)(D) case, the Respondent is not required toproffer new or previously unavailable evidence inorder to be entitled to a hearing.(LongshoremenIL WU Local 6 (Golden Grain),supra at 2.) A genu-ine issue of material fact exists and entitles the Re-spondent to a hearing before an administrative lawjudge when the Respondent denies the existence ofany element of the 8(b)(4)(D) violation by eitherraising an affirmative defense or by direct denial,or where there are credibility issues that must beresolved.Here, as described above, the Respondent in itsanswer to the consolidated complaint denied alle-gations such as its engaging in work stoppages andpicketing to further its demands for the disputedwork. In opposition to the General Counsel'sMotion for Summary Judgment, the Respondentasserts that, prior to August 1987, Hawkins andFreeman assigned the disputed work to compositecrews of Carpenters and Laborers and that its de-mands to these Employers were that they maintainthe composite crews and not take away 50 percentof the disputed work from employees representedby the Respondent. With respect to White, the Re-spondent asserts that the work in dispute was thehandling, carrying, and distribution of concreteforms,which prior to August 1987 had been as-signed to Laborers-represented employees and thatitdemanded only that White maintain that assign-ment. The Respondent further asserts that all of theactions it took in furtherance of its demands toHawkins, Freeman, and White, including the con-tinued pursuit of arbitration claims againstWhite, 168DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwere for the purpose of retrieving jobs the Em-ployershad reassigned outside the bargainingunit-an objective not necessarily prohibited bySection 8(b)(4)(D)The Respondent'sdenials andassertions concern elements necessary to prove aviolation of Section 8(b)(4)(D)They present mixedquestions of fact and law, and demonstrate thatthere are issues of material fact in disputeOn the basis of the Respondent'sassertions,which do not concern merely preliminary orthresholdmatters, 12we find that the Respondent12 CfGolden Grain,supra at fn 4, in which the Board specified that itwould not permit the relitigation of threshold matters not necessary toprove an 8(b)(4)(D) violation In this connection,we find that the Re-spondent's assertions concerning the allegations that Hawkins,Freeman,has demonstrated the existence of genuine issues ofmaterial fact concerning elements of the alleged8(b)(4)(D)violations and we conclude that summa-ry judgment is inappropriate in this caseORDERIt is ordered that the General Counsel'smotionisdenied and the proceeding is remanded to theRegional Director for Region 1 for further appro-priate action.andWhite are employers within the meaning of Sec 2(2), (6), and (7)address preliminary matters that were determined in the 10(k) proceedingand may not be relitigated That the Respondent chose not to participatein the 10(k) hearing,for which it received proper notice does not requirea different result